EXHIBIT DATA STORAGE CORPORATION FINANCIAL STATEMENTS DECEMBER 31, 2 DATA STORAGE CORPORATION FINANCIAL STATEMENTS DECEMBER 31, 2 Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Balance Sheets 2 Statements of Operations 3 Statements of Stockholders' Deficiency 4 Statements of Cash Flows 5 Notes to Combined Financial Statements 6-9 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Data Storage Corporation We have audited the accompanying balance sheets of Data Storage Corporation as of December 31, 2007 and 2006, and the related statements of operations, stockholders' deficiency and cash flows for each of the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards established by the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Data Storage Corporation as of December 31, 2007 and 2006, and the results of their operations and their cash flows for each of the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Rosenberg Rich Baker Berman & Co. Bridgewater, New Jersey August 20, 2008 -1- DATA STORAGE CORPORATION BALANCE SHEETS YEARS ENDED DECEMBER 31, 2 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ 37,803 $ 23,624 Accounts receivable (less allowance for doubtful accounts of $1,000 in 2007 and 2006) 34,885 18,989 Total Current Assets 72,688 42,613 Property and Equipment: Property and equipment 1,052,116 892,928 Less—Accumulated depreciation (673,764 ) (553,734 ) Net Property and Equipment 378,352 339,194 Other Assets: Other assets 443 1,004 Employee loan 18,000 18,000 Total Other Assets 18,443 19,004 Total Assets 469,483 400,811 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accounts payable 47,809 28,179 Accrued expenses 1,785 5,745 Total Current Liabilities 49,594 33,924 Due to shareholder 1,836,097 1,538,588 Total Liabilities 1,885,691 1,572,512 Stockholders' Deficiency: Common stock (par value $0.10; 1,000 shares authorized; 198.50 shares issued and outstanding) 20 20 Additional paid in capital 1,813,974 1,813,974 Accumulated deficit (3,230,202 ) (2,985,695 ) Total Stockholders' Deficiency (1,416,208 ) (1,171,701 ) Total Liabilities and Stockholders' Deficiency 469,483 400,811 The accompanying notes are an integral part of these financial statements. -2- DATA STORAGE CORPORATION STATEMENTS OF OPERATIONS YEARS ENDED DECEMBER 31, 2 2007 2006 Sales $ 668,172 $ 418,347 Cost of sales 339,223 345,819 Gross Profit 328,949 72,528 Selling, general and administrative 574,130 456,891 Loss from Operations (245,181 ) (384,363 ) Other Income: Interest Income 674 543 Other Income - 420 Total Other Income 674 963 Loss before provision for income taxes (244,507 ) (383,400 ) Provision for income taxes - - Net Loss $ (244,507 ) $ (383,400 ) The accompanying notes are an integral part of these financial statements. -3- DATA STORAGE CORPORATION STATEMENTS OF STOCKHOLDERS' DEFICIENCY YEARS ENDED DECEMBER 31, 2 Common Stock Additional Paid Accumulated Total Stockholders' Shares Amount In Capital Deficit Deficiency Balance, January 1, 2006 198.50 $ 20 $ 1,813,974 $ (2,602,295 ) $ (788,301 ) Net Loss - (383,400 ) (383,400 ) Balance, December 31, 2006 198.50 20 1,813,974 (2,985,695 ) (1,171,701 ) Net Loss - (244,507 ) (244,507 ) Balance, December 31, 2007 198.50 $ 20 $ 1,813,974 $ (3,230,202 ) $ (1,416,208 ) The accompanying notes are an integral part of these financial statements. -4- DATA STORAGE CORPORATION STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, 2 2007 2006 Cash Flows from Operating Activities: Net loss $ (244,507 ) $ (383,400 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 120,030 95,906 Changes in Assets and Liabilities: Accounts receivable (15,896 ) 118 Prepaid Rent - 877 Employee Loan - (8,000 ) Other Assets 561 18,021 Security Deposit - 6,204 Accounts payable 19,630 (24,420 ) Accrued expenses (3,959 ) 3,647 Net Cash Used in Operating Activities (124,141 ) (291,047 ) Cash Flows from Investing Activities: Cash paid for equipment (159,188 ) (250,886 ) Net Cash Used in Investing Activities (159,188 ) (250,886 ) Cash Flows from Financing Activities: Advances from shareholder 297,508 520,509 Net Cash Provided by Financing Activities 297,508 520,509 Increase (Decrease) in Cash and Cash Equivalents 14,179 (21,424 ) Cash and Cash Equivalents, Beginning of Year 23,624 45,048 Cash and Cash Equivalents, End of Year $ 37,803 $ 23,624 Cash paid for interest expense $ - $ - Cash paid for income taxes $ - $ - The accompanying notes are an integral part of these financial statements. -5- DATA STORAGE CORPORATION NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 Note 1- Nature of Business Basis of presentation, organization and other matters Data Storage Corporation was incorporated in Delaware on August 29, 2001. Data Storage Corporation is a provider of data backup services. The Company specializes in secure off-site, disk-to-disk data backup for disaster recovery, business continuity, and regulatory compliance. Data Storage Corporation derives its revenues from the sale of solutions that provide businesses protection of critical electronic data. Primarily, these services consist of data duplication for disaster recovery and business continuity. The Company has Data Centers in Westbury, New York and maintains equipment in a co-location in Fort Lauderdale, Florida to provide redundant data protection. Note 2 - Summary of Significant Accounting Policies Cash, cash equivalents and short-term investments The Company considers all highly liquid investments with an original maturity or remaining maturity at the time of purchase, of three months or less to be cash equivalents. Concentration of credit risk and other risks and uncertainties Financial instruments and assets subjecting the Company to concentration of credit risk consist primarily of cash and cash equivalents, short-term investments and trade accounts receivable. The Company's cash and cash equivalents are maintained at major U.S. financial institutions. Deposits in these institutions may exceed the amount of insurance provided on such deposits. The Company's customers are primarily concentrated in the United States. The Company performs ongoing credit evaluations and establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of customers, historical trends and other information. Allowance for Doubtful Accounts The allowance for doubtful accounts reflects the estimated accounts receivable that will not be collected due to credit losses and customer returns and allowances.
